          Case 1:09-md-02013-PAC Document 57                         Filed 09/30/10 Page 1 of 45

 UNITED STATES DISTRICT COURT
 SOUTHERN DISTRICT OF NEW YORK                                 USDC SDNY
 ------------------------------ X                              DOCUMENT
 ANDREW WANG and SHOU-KUNG                                :    ELECTRONICALLY FILED
 WANG, individually and                                   :    DOC #: _________________
 derivatively                                                  DATE FILED: 01/27/2020
 UNITED STATES on            behalfCOURT
                         DISTRICT         of the          :
 Chi-Chuan
 SOUTHERN DISTRICT Wang Revocable
                                OF NEW YORK               :
 Trust,                                                   :
 -----------------------------------------------------------x
 In re FANNIE MAE 2008 SECURITIES                         ::     08 Civ. 7831 (PAC)
 LITIGATION                Plaintiffs,                    : :    09 MD 2013 (PAC)
                                                          ::  No. 18 Civ. 8948 (JFK)
         -against-                                        ::    OPINION &&ORDER
                                                                OPINION        ORDER
                                                          :
 -----------------------------------------------------------x
 YIEN-KOO KING, KENNETH KING,                             :
 RAYMOND KING, LYNN KING,                                 :
 JOSEPH SHIH-FAN KING, and DOES :
 1-10,                                                    :
 HONORABLE PAUL A. CROTTY, United States District Judge:
                                                          :
                            Defendants.                   :
 ------------------------------ X
                                                BACKGROUND1
APPEARANCES
      The early years of this decade saw a boom in home financing which was fueled, among
FOR PLAINTIFFS ANDREW WANG & SHOU-KUNG WANG
 other things,
       Mark by P.low interest rates and lax credit conditions. New lending instruments, such as
                   Ressler
       Kim Conroy
 subprime  mortgages
       Thomas    B. (high
                     Kellycredit risk loans) and Alt-A mortgages (low-documentation loans)
       Sondra D. Grigsby
 kept the boom going.
       KASOWITZ       Borrowers
                   BENSON         played LLP
                             TORRES      a role too; they took on unmanageable risks on the

 assumption
FOR           that the market
      DEFENDANTS              would continue
                        YIEN-KOO              to rise and that
                                      KING, KENNETH            refinancing
                                                           KING,           options would
                                                                     & RAYMOND     KING always be
       Sam P. Israel
 available in the future.
       Timothy            Lending discipline was lacking in the system. Mortgage originators did
                     Savitsky
       SAM P. ISRAEL, P.C.
 not hold these high-risk mortgage loans. Rather than carry the rising risk on their books, the
JOHN F. KEENAN, United States District Judge:
 originators sold their loans into the secondary mortgage market, often as securitized packages
       Plaintiffs Andrew Wang (“A. Wang”) and Shou-Kung Wang
 known as mortgage-backed securities (“MBSs”). MBS markets grew almost exponentially.
(“S.K. Wang”) bring a motion for leave to file a second amended
         But then the housing bubble burst. In 2006, the demand for housing dropped abruptly
complaint (“the SAC”) following the Court’s April 22, 2019
 and home prices began to fall. In light of the changing housing market, banks modified their
Opinion & Order (“the MTD Order”) that dismissed without
 lending practices and became unwilling to refinance home mortgages without refinancing.
prejudice Plaintiffs’ first amended complaint (“the FAC”)

 1
  Unless otherwise indicated, all references cited as “(¶ _)” or to the “Complaint” are to the Amended Complaint,
                                                          1
 dated June 22, 2009. For purposes of this Motion, all allegations   in the Amended Complaint are taken as true.



                                                          1
against Defendants Yien-Koo King (“Y.K. King”), Kenneth King

(“K. King”), and others.    For the reasons set forth below,

Plaintiffs’ motion is DENIED, their federal law claims are

dismissed with prejudice, and this case is closed.

     I.   Background

           A.   Factual Background

     The Court presumes familiarity with the allegations of this

case as set forth in the MTD Order. See Wang v. King, No. 18-cv-

8948 (JFK), 2019 WL 1763230 (S.D.N.Y. Apr. 22, 2019).    To

briefly summarize, Plaintiffs allege that Defendants engaged in

a decades-long scheme to misappropriate artwork and assets

belonging to S.K. Wang and the estate of the artist and

collector Chi-Chuan Wang (“C.C. Wang”).    Plaintiffs are: S.K.

Wang (the son of C.C. Wang) and A. Wang (the son of S.K. Wang

and grandson of C.C. Wang), individually and derivatively on

behalf of the C.C. Wang Revocable Trust.    Defendants are: Y.K.

King (the daughter of C.C. Wang and sister of S.K. Wang), K.

King (Y.K. King’s husband), certain of Y.K. King and K. King’s

children, and other, unnamed defendants.

     Plaintiffs allege that between 1979 and 1997, S.K. Wang

assisted C.C. Wang in managing his business and assets, which

included a world-class collection of ancient Chinese art (“the

Classical Collection”).    The Classical Collection included

artworks that C.C. Wang owned, as well as artworks belonging to

                                     2
S.K. Wang and a non-party to this action, Hui Chen.    In 1997,

Y.K. King objected to S.K. Wang acting as C.C. Wang’s primary

assistant.   As a result, C.C. Wang relieved S.K. Wang from the

role and installed Y.K. King.    Plaintiffs allege that Y.K. King

and her family used this newfound access to C.C. Wang’s assets

and the Classical Collection to defraud and loot C.C. Wang’s

estate (“the Estate”).    Specifically, Plaintiffs allege that

Defendants perpetrated the following offenses, which the Court

outlined in detail in the MTD Order:

     (1) orchestrated a series of fraudulent transactions, using

interstate wires and telephones to siphon off monetary assets

belonging to C.C. Wang;

     (2) used the assets they had fraudulently obtained to

purchase art from C.C. Wang at artificially low prices;

     (3) removed artwork from a safe deposit box in C.C. Wang’s

apartment building and later prohibited him from accessing the

artwork;

     (4) stole certain bearer-share certificates that belonged

to C.C. Wang;

     (5) forged a settlement document that was introduced into

evidence and made false statements to a medical expert who

testified during a trial in New York County Surrogate’s Court

relating to the parties dispute over the validity of

testamentary documents that C.C. Wang had executed in 2000 (the

                                  3
“2000 Will”)—which provided Y.K. King with an outsize portion of

the Estate relative to her siblings—and 2003 (“the 2003 Will”)—

which reinstated the prior testamentary scheme and disinherited

Y.K. King;

     (6) sold numerous artworks, including six paintings

collectively worth over $30 million, in violation of a

restraining order the Surrogate’s Court had issued (“the

Restraining Order”);

     (7) stole paintings that were personally owned by S.K.

Wang;

     (8) committed fraud during bankruptcy proceedings by

failing to make full disclosure of the extent of Y.K. King and

K. King’s art holdings, their possession of illicit proceeds,

and their interests in certain corporate entities; and

     (9) committed fraud in a related and ongoing civil action,

King v. Wang, 14-cv-7694 (JFK) (S.D.N.Y.) (“the King Action”),

by filing an amended complaint in 2016 that contains knowingly

false allegations.

          B.   Procedural History

     Plaintiffs initiated this action on September 30, 2018.

(ECF No. 4.)   On October 15, 2018, the case was consolidated

with the King Action, which had been initiated by the defendants

in this action against the plaintiffs in this action for

violations of the Racketeer Influenced and Corrupt Organizations

                                    4
(RICO) Act and New York state law claims of conversion, common

law fraud, and breach of fiduciary duty, among others.     (ECF No.

9.)    On February 12, 2019, Defendants moved to dismiss

Plaintiffs’ complaint (“the Original Complaint”), arguing that

Plaintiffs’ claims were barred by, inter alia, expiration of the

statute of limitations, failure to plead proximate causation,

equitable estoppel, and the Rooker-Feldman doctrine.    (ECF No.

32.)

       On February 13, 2019, Plaintiffs filed the FAC in lieu of

opposing Defendants’ motion to dismiss.    (ECF No. 38.)   As with

the Original Complaint, the FAC alleged federal law claims for

violation of RICO and conspiracy to violate RICO, and New York

state law claims for breach of fiduciary duty and conversion.

The FAC asserted that the Court had federal-question

jurisdiction over the RICO claims, and it requested the Court

exercise supplemental jurisdiction over the state law claims.

On March 29, 2019, Defendants again moved to dismiss, again

arguing that Plaintiffs’ nearly identical claims failed for the

same reasons that the Original Complaint failed.    (ECF No. 50.)

       Simultaneous to the filing of the Original Complaint and

the motion practice related to it and the FAC, the parties were

engaged in ongoing discovery in this case and the King Action.

On March 13, 2019, the Court denied Defendants’ request to stay

discovery pending the resolution of their motion to dismiss.

                                  5
(ECF No. 46.)     On April 10, 2019, Magistrate Judge Cott—who was

supervising discovery in the King Action—ordered that all

document discovery must be completed by May 10, 2019.      (ECF No.

65.)    Magistrate Judge Cott also allowed an extension of the

deadline for fact discovery from May 8, 2019 to June 28, 2019,

but he ordered that “[t]here will be no further extensions of

these deadlines.”    (Id.)

       On April 22, 2019, the Court granted Defendants’ motion and

dismissed the FAC in its entirety and without prejudice.       (ECF

No. 68.)    The Court dismissed Plaintiffs’ RICO claims as time-

barred and not the proximate cause of Plaintiffs’ alleged

injuries. See Wang, 2019 WL 1763230, at *6, *7.      Having

dismissed Plaintiffs’ federal law claims, the Court declined to

exercise supplemental jurisdiction over, and subsequently

dismissed, Plaintiffs’ remaining state law claims. See id. at

*8.    The Court allowed Plaintiffs to seek leave to amend their

complaint, but ordered them to demonstrate how they will cure

the deficiencies in their claims and that justice requires

granting leave to amend. See id.

       On June 4, 2019, Plaintiffs moved the Court for leave to

file the SAC. 1   (ECF No. 70.)   The SAC reasserts the same RICO



1
  In accordance with the Court’s Individual Rules of Practice, the
parties filed their motion papers after the motion was fully briefed.
Accordingly, Plaintiffs’ motion and the accompanying memorandum of law
are dated May 13, 2019, which was the deadline the Court imposed for
                                   6
claims pursuant to 18 U.S.C. § 1962(c) (substantive RICO

violation) and § 1962(d) (conspiracy to violate RICO), while

adding new allegations to establish that (1) the alleged sales

of Estate-owned artwork in violation of the Restraining Order

caused a new and independent RICO injury that is within the

applicable statute of limitations period and separate from

Defendants’ initial theft of the artwork; and (2) Defendants’

use of the fraudulent expert witness testimony and settlement

document during the April 2017 Surrogate’s Court trial

proximately caused the jury to invalidate the 2003 Will, which

led to A. Wang’s removal as executor of the Estate.      (Proposed

Second Amended Complaint (“SAC”), Ex. 1 to Decl. of Thomas B.

Kelly, ECF No. 72-1, ¶¶ 49–58, 68–73, 93.)     Defendants opposed

the motion, arguing that leave to amend would be futile because

Plaintiffs’ claims remain time-barred and their alleged injuries

still are not the proximate cause of the alleged predicate acts.

(ECF No. 73.)   Defendants also re-raised their prior arguments

that Plaintiffs’ claims are also barred by the Kings’ discharge

in bankruptcy court, the Full Faith and Credit Clause,

collateral estoppel, and the Rooker-Feldman doctrine.      (Id.)




Plaintiffs to seek leave to amend. See Wang v. King, No. 18-cv-8948
(JFK), 2019 WL 1763230, at *8 (S.D.N.Y. Apr. 22, 2019).

                                  7
     II.   Discussion

           A.   Legal Standard

     Leave to amend should be freely granted when justice so

requires. Fed. R. Civ. P. 15(a)(2); Williams v. Citigroup Inc.,

659 F.3d 208, 212 (2d Cir. 2011) (per curiam).    “This permissive

standard is consistent with [the Second Circuit’s] ‘strong

preference for resolving disputes on the merits.’” Williams, 659

F.3d 212–13.    “Nonetheless, the Court may deny leave if the

amendment (1) has been delayed unduly, (2) is sought for

dilatory purposes or is made in bad faith, (3) the opposing

party would be prejudiced, or (4) would be futile.” Lee v. Regal

Cruises, Ltd., 916 F. Supp. 300, 303 (S.D.N.Y. 1996) (citing

Foman v. Davis, 371 U.S. 178, 182 (1962)), aff’d, 116 F.3d 465

(2d Cir. 1997).    “An amendment to a pleading is futile if the

proposed claim could not withstand a motion to dismiss pursuant

to Fed. R. Civ. P. 12(b)(6).” Lucente v. Int’l Bus. Machs.

Corp., 310 F.3d 243, 258 (2d Cir. 2002) (citing Dougherty v. N.

Hempstead Bd. of Zoning Appeals, 282 F.3d 83, 88 (2d Cir.

2002)).    “Thus, the standard for denying leave to amend based on

futility is the same as the standard for granting a motion to

dismiss.” IBEW Local Union No. 58 Pension Tr. Fund & Annuity

Fund v. Royal Bank of Scot. Grp., PLC, 783 F.3d 383, 389 (2d

Cir. 2015).

     In evaluating Plaintiffs’ motion to amend, the Court will

                                  8
consider whether the SAC cures the deficiencies identified in

the MTD Order. See Tang v. Guo, No. 17-cv-9031 (JFK), 2019 WL

6169940, at *2 (S.D.N.Y. Nov. 20, 2019).    In so doing, “the

Court treats all factual allegations in the SAC as true and

draws all reasonable inferences in Plaintiffs’ favor.” Kuriakose

v. Fed. Home Loan Mortg. Corp., 897 F. Supp. 2d 168, 175

(S.D.N.Y. 2012) (citing Ganino v. Citizens Utils. Co., 228 F.3d

154, 161 (2d Cir. 2000)), aff’d sub nom. Cent. States, Se. & Sw.

Areas Pension Fund v. Fed. Home Loan Mortg. Corp., 543 F. App’x

72 (2d Cir. 2013).    Should the SAC not contain sufficient

factual matter to state a claim that is plausible on its face,

the Court will deny leave to amend as futile. See Balintulo v.

Ford Motor Co., 796 F.3d 160, 164–65 (2d Cir. 2015).

          B.   RICO

     As with the MTD Order, the Court will first address

Plaintiffs’ RICO claims before deciding whether to exercise

supplemental jurisdiction over their state law claims.

                1.    Applicable Law

     RICO confers a private right of action for treble damages

to “[a]ny person injured in his business or property by reason

of a violation” of the RICO statute. 18 U.S.C. § 1964(c); see

also Bridge v. Phx. Bond & Indem. Co., 553 U.S. 639, 647 (2008).

The RICO statute, in relevant part, makes it unlawful, “for any

person employed by or associated with any enterprise engaged in,

                                   9
or the activities of which affect, interstate or foreign

commerce, to conduct or participate, directly or indirectly, in

the conduct of such enterprise’s affairs through a pattern of

racketeering activity.” 18 U.S.C. § 1962(c).   Thus, to state a

claim for a substantive RICO violation, a plaintiff must allege

“(1) conduct (2) of an enterprise (3) through a pattern (4) of

racketeering activity.” DeFalco v. Bernas, 244 F.3d 286, 306 (2d

Cir. 2001) (citing Sedima, S.P.R.L. v. Imrex Co., 473 U.S. 479,

496 (1985)).   To establish standing under § 1962(c), a plaintiff

must show that “she suffered an injury to her ‘business or

property,’ [and] . . . her injury was caused ‘by reason of’ the

RICO violation—a standard that [the Second Circuit has] equated

to the familiar ‘proximate cause’ standard.” D’Addario v.

D’Addario, 901 F.3d 80, 96 (2d Cir. 2018) (quoting 18 U.S.C. §

1964(c)).

     The RICO statute defines “racketeering activity” to

“encompass dozens of state and federal offenses, known in RICO

parlance as predicates.” RJR Nabisco, Inc. v. European Cmty.,

136 S. Ct. 2090, 2096 (2016).   “These predicates include any act

‘indictable’ under specified federal statutes, §§ 1961(1)(B)–

(C), (E)–(G), as well as certain crimes ‘chargeable’ under state

law, § 1961(1)(A), and any offense involving bankruptcy or

securities fraud or drug-related activity that is ‘punishable’

under federal law, § 1961(1)(D).” Id.   “Given the routine use of

                                10
mail and wire communications in business operations, . . . ‘RICO

claims premised on mail or wire fraud must be particularly

scrutinized because of the relative ease with which a plaintiff

may mold a RICO pattern from allegations that, upon closer

scrutiny, do not support it.’” Crawford v. Franklin Credit Mgmt.

Corp., 758 F.3d 473, 489 (2d Cir. 2014) (quoting Efron v.

Embassy Suites (Puerto Rico), Inc., 223 F.3d 12, 20 (1st Cir.

2000)).

                2.   Analysis

     The FAC alleged three RICO-related injuries: (1) loss of

art and assets by the Estate and S.K. Wang; (2) removal of A.

Wang as the Estate’s Preliminary Executor due to the jury’s

decision in Surrogate’s Court to reject the 2003 Will; and (3)

litigation expenses that Plaintiffs have incurred in the King

Action to defend against Plaintiffs’ allegedly meritless claims.

The SAC reasserts the same three injuries, (SAC ¶¶ 93–94), as

well as new facts that, Plaintiffs argue, establish a new

injury, separate from Defendants’ initial theft of the Estate’s

and S.K. Wang’s property: namely, the priceless nature of the

artwork, which destroyed the Restraining Order’s core right to

allow Plaintiffs a future opportunity to physically repossess

the property.   The Court will address each injury in turn below.




                                11
                      a.   Loss of the Right to Repossess Artwork

     “RICO claims are governed by a four-year statute of

limitations which ‘begins to run when the plaintiff discovers or

should have discovered the RICO injury.’” King v. Wang, No. 14-

cv-7694 (JFK), 2017 WL 2656451, at *7 (S.D.N.Y. June 20, 2017)

(quoting In re Merrill Lynch Ltd. P’ships Litig., 154 F.3d 56,

58 (2d Cir. 1998)).   In other words, “[t]he limitations period

begins to run when the plaintiff has ‘actual or inquiry notice

of the injury.’” Id. (quoting Merrill Lynch, 154 F.3d at 60).

Accordingly, “[t]he first step in the statute of limitations

analysis is to determine when the [parties] sustained the

alleged injury for which they seek redress.” Merrill Lynch, 154

F.3d at 59.   The Court “then determine[s] when they discovered

or should have discovered the injury and begin[s] the four-year

statute of limitations period at that point.” Id.

     “In this Circuit we recognize a ‘separate accrual’ rule

under which a new claim accrues, triggering a new four-year

limitations period, each time plaintiff discovers, or should

have discovered, a new injury caused by the predicate RICO

violations.” Bingham v. Zolt, 66 F.3d 553, 559 (2d Cir. 1995).

The injury, however, “ha[s] to be new and independent to be

actionable.” Merrill Lynch, 154 F.3d at 59.    Further, “the

plaintiff cannot use an independent, new predicate act as a

bootstrap to recover for injuries caused by other earlier

                                  12
predicate acts that took place outside the limitations period.”

Klehr v. A.O. Smith Corp., 521 U.S. 179, 190 (1997).

     The MTD Order dismissed Plaintiffs’ claim for the recovery

of artwork and assets that Defendants allegedly pilfered from

C.C. Wang and S.K. Wang because “Plaintiffs were on notice that

Defendants had taken the Estate’s artwork by 2007.   As this

action was not filed until 2018, any injury related to that loss

is time-barred.” Wang, 2019 WL 1763230, at *5.   The Court also

rejected Plaintiffs’ argument that the FAC’s alleged predicate

acts—i.e., transportation of stolen artwork in violation of 18

U.S.C. § 2314, and sale of stolen artwork in violation of 18

U.S.C. § 2315—saved their untimely RICO claim, holding:

     these new predicate acts did not proximately cause the
     injury for which Plaintiffs are seeking relief.      Had
     Defendants, and more specifically Y.K. King, not taken
     the artwork in the first place, there would be no injury
     here because there would be nothing to transport and
     sell in China. All these predicate acts did, therefore,
     was further an “injury that happened or could have
     happened independently” of them, which is insufficient
     to create a new and independent injury. Vicon Fiber
     Optics Corp. v. Scrivo, 201 F. Supp. 2d 216, 219
     (S.D.N.Y. 2002).

Wang, 2019 WL 1763230, at *6.

     Plaintiffs argue that the SAC now alleges a timely “loss of

art and assets” injury, (SAC ¶ 93), because the SAC has added

allegations that the artwork Defendants sold in violation of the

Restraining Order were unique and irreplaceable.   Accordingly,

Plaintiffs argue, Defendants’ improper sales constitute a new

                                13
and independent RICO injury because the Restraining Order served

to protect the Estate’s right to take physical possession of the

priceless artwork, and the improper sales irreparably damaged

that right since “monetary compensation will never fully

ameliorate the injuries caused to the Estate.”   (Id. ¶ 50.)

     The Court disagrees.   Defendants’ violation of the

Restraining Order may give rise to a new claim in New York state

court, but it does not establish a new, independent, and timely

injury for purposes of Plaintiffs’ federal law RICO claims.

     First, the SAC does not allege a sufficiently “new” injury

because any cause of action relating to a “right to physically

repossess the stolen property,” (Pls.’ Mem. of Law in Supp. Mot.

for Leave (“Pls.’ Mem.”), ECF No. 71, at 1; see also id. at 4,

6; Pls.’ Reply Mem. of Law in Further Supp. Mot. for Leave

(“Pls.’ Reply”), ECF No. 75, at 1–3), accrued when Plaintiffs

learned or should have learned that Defendants had improperly

taken physical possession of the artwork. See Bingham, 66 F.3d

at 560 (explaining that a “civil RICO cause of action accrue[s]

when [the plaintiff] learn[s], or should have learned, . . .

that it ha[s] incurred the actionable injuries”); Long Island

Lighting Co. v. Imo Indus. Inc., 6 F.3d 876, 887 (2d Cir. 1993)

(holding the plaintiff’s RICO injury occurred at the time it

knew or should have known of a design defect in the generators

it had purchased, and the later failure of the generators did

                                14
not give rise to a new and independent RICO claim); Lorber v.

Winston, 962 F. Supp. 2d 419, 447–48 (E.D.N.Y. 2013) (explaining

that the complaint alleged “one singular scheme . . . which was

fraudulent at the outset” and the plaintiff’s allegations of new

and independent injuries “simply followed from the execution of

that scheme”).   Here, the SAC’s new allegations regarding the

invaluable nature of the artwork do not cure Plaintiffs’ RICO

claim because the injury they continue to allege is the same

injury they incurred on the day of the theft: loss of possession

and the attendant right to reclaim property that belonged to

them.   As the Plaintiffs themselves acknowledge, the Restraining

Order served to protect that attendant right, (Pls.’ Mem. at 1,

4, 6; Pls.’ Reply at 2); the probate court’s order did not

create a new and independent right out of thin air.   “The fact

that [Defendants] later sold the [property] they allegedly

pilfered from Plaintiffs for certain sums of money goes merely

to the measurement of Plaintiffs’ damages”—it does not give rise

to a new and timely RICO claim. Price v. Gast, No. 98-cv-7769

(LBS), 2000 WL 369381, at *5 (S.D.N.Y. Apr. 11, 2000) (citing

Mgmt Comput. Servs., Inc. v. Hawkins, Ash, Baptie & Co., 883

F.2d 48, 51 (7th Cir. 1989) (noting that a defendant’s

“subsequent use of the allegedly stolen software cannot be

characterized as subsequent thefts . . . but would go only to

the issue of damages”)).

                                15
     Second, Defendants’ improper sale of artwork subject to the

Restraining Order is not a sufficiently “independent” injury

because what Defendants did with the artwork after they stole it

is entirely dependent on the initial theft.   Indeed, the

Restraining Order itself and Plaintiffs’ purported injury are

direct consequences of the initial theft and the fact that

Defendants already had the artwork in their possession. See

Madison 92nd St. Assocs., LLC v. Courtyard Mgmt. Corp., 624 F.

App’x 23, 27 (2d Cir. 2015) (summary order) (affirming dismissal

of RICO claims as time-barred where the alleged timely injuries—

the foreclosure of a hotel and its subsequent sale at auction—

were a direct consequence of the untimely RICO injury—the

unionization of the hotel’s workforce and the resulting higher

labor costs).

     Third, although Plaintiffs do have a remedy for violations

of the Restraining Order—see N.Y. Judiciary Law § 753, which

gives New York state courts the “power to punish, by fine and

imprisonment, or either, a neglect or violation of duty, or

other misconduct, by which a right or remedy of a party to a

civil action or special proceeding, pending in the court may be

defeated, impaired, impeded, or prejudiced”—Defendants’ alleged

violation of the Restraining Order is not a valid RICO predicate

on its own because § 1961(1)(A) requires an “act or threat

involving murder, kidnapping, gambling, arson, robbery, bribery,

                               16
extortion, dealing in obscene matter, or dealing in a controlled

substance or listed chemical . . . , which is chargeable under

State law and punishable by imprisonment for more than one

year.”   Plaintiffs have not argued that civil contempt rises to

the level of § 1961, but even if it did, N.Y. Judiciary Law §

774 limits any term of imprisonment under the circumstances of

this case to no more than six months.

      Finally, the SAC’s new allegations of injury still do not

establish proximate causation or cure the FAC’s untimely claims

regarding “the loss of art and assets” because, once again,

Defendants were only able to tortuously transport and sell the

property in violation of the Restraining Order because of the

initial theft.   “Had Defendants . . . not taken the artwork in

the first place,” and had Plaintiffs not been injured by the

attendant loss of physical possession, “there would be no injury

here because there would be nothing to transport and sell in

China,” Wang, 2019 WL 1763230, at *6, or to serve as a basis for

a violation of the Restraining Order.   Accordingly, leave to

amend would be futile because any injury derived from the loss

of Estate- or S.K. Wang-owned art or assets is time-barred. See

id.

                     b. Rejection of the 2003 Will and Removal
                     of A. Wang as Preliminary Executor

      The FAC alleged that, as part of Defendants’ efforts to


                                17
invalidate the 2003 Will in Surrogate’s Court, Y.K. King (1)

made false representations to Dr. Goldstein, a medical expert

who testified about C.C. Wang’s mental state at the time he

executed the 2003 Will, and (2) forged a document that purported

to show a settlement between A. Wang and Defendants by which

Defendants returned forty-six artworks to A. Wang in exchange

for an agreement, on the part of the Estate, to allow Defendants

to retain certain other paintings already in their possession.

Wang, 2019 WL 1763230, at *2.    The FAC alleged that these

fraudulent acts injured Plaintiffs by causing the probate court

to invalidate the 2003 Will, remove A. Wang as executor of the

Estate, and replace him with Y.K. King. Id.

     The MTD Order ruled that these allegations failed to plead

a RICO injury for two reasons:    First, Plaintiffs “failed to

allege how either Dr. Goldstein’s false testimony or the

fraudulent settlement document proximately caused the

Surrogate’s Court to invalidate the 2003 Will and remove A. Wang

as preliminary executor” because “[p]roximate cause requires

‘some direct relation between the injury asserted and the

injurious conduct alleged,’ and ‘a link that is too remote,

purely contingent, or indirect is insufficient.’” Id. at *6

(quoting Empire Merchs., LLC v. Reliable Churchill LLLP, 902

F.3d 132, 141 (2d Cir. 2018)).    The Court found that because the

Surrogate’s Court invalidated the 2003 Will on three grounds—

                                 18
lack of capacity, fraud, and undue influence—Defendants’ alleged

manipulation of Dr. Goldstein’s testimony was not a proximate

cause of Plaintiffs’ injury since the jury still would have

invalidated the will for fraud and undue influence. See id.    The

Court next dismissed Plaintiffs’ assertions regarding the

settlement document as “merely conclusory” because the FAC did

not offer any explanation “as to how the jury relied on this

document in rendering its verdict.” Id.

     Second, the MTD Order also ruled that the FAC failed to

plausibly allege causation because Plaintiffs alleged that the

jury relied on the disputed evidence “‘among other things’ in

reaching its verdict.” Id. at *7.    This, the Court ruled,

“conceded that the fraudulently procured evidence was not the

sole basis for—or even a ‘but-for’ cause of—the jury’s verdict.”

Id. (citing Hemi Grp., LLC v. City of New York, N.Y., 559 U.S.

1, 9 (2010) (“[T]o state a claim under civil RICO, the plaintiff

is required to show that a RICO predicate offense ‘not only was

a “but for” cause of his injury, but was the proximate cause as

well.’”)).

     Plaintiffs argue that the SAC cures these deficiencies by

adding specific allegations regarding how Defendants used Dr.

Goldstein’s testimony and the settlement document during the

Surrogate’s Court trial.   Accordingly, Plaintiffs argue, these

new allegations now establish that, at a minimum, a factual

                                19
question exists regarding whether the fraudulent evidence caused

the jury verdict and A. Wang’s removal as executor of the

Estate.   (Pls.’ Mem. at 2, 6–7; Pls.’ Reply at 1, 4–5.)

Defendants counter that the SAC still fails to establish

causation because it does not allege how the jury relied on the

evidence, and thus, Plaintiffs have failed to establish that the

disputed evidence was a “but for” cause of Plaintiffs’ injury.

Defendants also re-raised their prior arguments that the SAC’s

allegations fail under the doctrines of equitable estoppel and

Rooker-Feldman, among other grounds. 2

     The Court need not decide whether the SAC plausibly alleges

proximate causation sufficient to withstand a motion to dismiss

because the Court finds that it lacks jurisdiction over the

claims that serve as the relevant predicate acts—the

falsification of evidence during the trial in Surrogate’s Court—

and Plaintiffs’ alleged injury—the invalidation of the 2003 Will

and removal of A. Wang as preliminary executor—pursuant to the

Rooker-Feldman doctrine. 3


2 Neither Plaintiffs’ moving brief nor their reply brief addressed
Defendants’ renewed arguments regarding equitable estoppel and the
Rooker-Feldman doctrine. Accordingly, the Court looked to the
counterarguments to such defenses in Plaintiffs’ opposition to
Defendants’ motion to dismiss the FAC. (See Pls.’ Mem. of Law in
Opp’n Mot. to Dismiss, ECF No. 52, at 21–22.)
3
  In a footnote at the end of their reply brief, Plaintiffs requested
permission to cure any pleading issues not addressed in the MTD Order.
Although the Court did not rely on Rooker-Feldman when dismissing the
FAC, Plaintiffs have never offered an argument in opposition to
Defendants’ repeated invocations of the doctrine as grounds for
                                  20
     “Rooker–Feldman bars the federal courts from exercising

jurisdiction over claims ‘brought by state-court losers

complaining of injuries caused by state-court judgments rendered

before the district court proceedings commenced and inviting

district court review and rejection of those judgments.’” Sykes

v. Mel S. Harris & Assocs. LLC, 780 F.3d 70, 94 (2d Cir. 2015)

(quoting Exxon Mobil Corp. v. Saudi Basic Indus. Corp., 544 U.S.

280, 284 (2005)).   “A motion to dismiss based on the Rooker-

Feldman doctrine is analyzed pursuant Rule 12(b)(1) of the

Federal Rules of Civil Procedure governing lack of subject

matter jurisdiction.” Sterling v. Deutsche Bank Nat’l Tr. Co. as

Tr. for Femit Tr. 2006-FF6, No. 19-cv-205 (GBD)(KNF), 2019 WL

5722320, at *3 (S.D.N.Y. Aug. 16, 2019); see also Vossbrinck v.

Accredited Home Lenders, Inc., 773 F.3d 423, 426 (2d Cir. 2014)

(per curiam) (“Under the Rooker–Feldman doctrine, federal

district courts lack jurisdiction over cases that essentially

amount to appeals of state court judgments.”).



dismissal of Plaintiffs’ claims. (See supra note 2; see also Defs.’
Mem. of Law in Supp. Mot. to Dismiss, ECF No. 51, at 4; Defs.’ Reply
Mem. of Law in Further Supp. Mot. to Dismiss, ECF No. 55, at 8–9;
Defs.’ Mem. of Law in Opp’n Mot. for Leave, ECF No. 73, at 3, 9–10.)
Accordingly, as discussed below, because the Rooker-Feldman doctrine
unequivocally divests the Court of jurisdiction over Plaintiffs’
claims related to the trial in Surrogate’s Court, and the Court
dismisses the claims with prejudice, Plaintiffs’ request for leave to
cure this issue is denied. Cf. Weslowski v. Zugibe, 96 F. Supp. 3d
308, 314 (S.D.N.Y. 2015) (“[B]ecause the arguments appear only in
footnotes, they are not properly raised, and the Court is under no
obligation to consider them.”).

                                  21
     “After Exxon Mobil, the Second Circuit reexamined Rooker-

Feldman and laid out four conditions that, if met, require the

Court to dismiss a plaintiff’s claims for lack of subject matter

jurisdiction: (1) ‘the federal-court plaintiff must have lost in

state court’; (2) ‘the plaintiff must complain of injuries

caused by a state-court judgment’; (3) ‘the plaintiff must

invite district court review and rejection of that judgment’;

and (4) ‘the state-court judgment must have been rendered before

the district court proceedings commenced.’” Borrani v.

Nationstar Mortg. LLC, No. 17-cv-9397 (KMK), 2019 WL 1429982, at

*6 (S.D.N.Y. Mar. 29, 2019) (quoting Hoblock v. Albany Cty. Bd.

of Elections, 422 F.3d 77, 85 (2d Cir. 2005)).

     Here, there is no question that the first, second, and

fourth requirements are met:   Plaintiffs lost in New York

Surrogate’s Court, and the injury of which they now complain—A.

Wang’s removal as executor of the Estate—was caused by that

judgment.   Further, on June 7, 2018, Plaintiffs’ appeal of the

jury verdict (among other disputed issues) was unanimously

denied by the First Department, Matter of Chi-Chuan Wang, 162

A.D.3d 447 (1st Dep’t 2018), and on September 18, 2018, their

motion for leave to appeal was denied by the Court of Appeals,

Matter of Estate of Chi-Chuan Wang, 109 N.E.3d 1159 (N.Y. 2018).

Plaintiffs commenced this action afterwards, on September 30,



                                22
2018. 4

      There also is no question that the third element is met and

Plaintiffs impermissibly seek the Court’s review and rejection

of state court judgments.    Here, Plaintiffs challenge Dr.

Goldstein’s testimony and the settlement document—but

Plaintiffs’ challenges to the admissibility of this evidence was

flatly rejected by the First Department. See Matter of Chi-Chuan

Wang, 162 A.D.3d at 448–49.    And, apart from the loss of art and

assets discussed above, the only other injury that the SAC

specifically alleges “due to Defendants’ pattern of racketeering

activity” is the negative effect the probate court’s judgment

had on Plaintiffs, which, they contend, “wrongfully stripped [A.

Wang] of his position as Preliminary Executor of the Estate.”

(SAC ¶ 93.)   This judgment, however, also was unanimously

affirmed by the First Department. See Matter of Chi-Chuan Wang,

162 A.D.3d at 448.

      Plaintiffs’ RICO claim premised on Defendants’ use of Dr.

Goldstein’s testimony and the settlement document are further



4
  Further, on January 2, 2020, the First Department unanimously held
that S.K. Wang’s petition to probate a 2003 codicil was barred by the
doctrine of equitable estoppel because the jury’s finding that
Plaintiffs had engaged in fraudulent conduct and exerted undue
influence on C.C. Wang was dispositive of the codicil’s validity. See
In re Estate of Chi-Chuan Wang, 113 N.Y.S.3d 527, 527 (1st Dep’t
2020). The First Department also rejected S.K. Wang’s claim that he
did not have a full and fair opportunity to litigate the issue of
fraud and undue influence because he received ineffective assistance
of counsel. Id. at 528.

                                  23
barred by Rooker-Feldman given that their claims regarding such

evidence and Plaintiffs’ resultant injuries “are inextricably

intertwined with the state court judgment and would require

overturning the state court judgment.” Borrani, 2019 WL 1429982,

at *9; see also Vossbrinck, 773 F.3d at 427 (affirming dismissal

pursuant to Rooker-Feldman where the plaintiff “is asking the

federal court to determine whether the state judgment was

wrongfully issued in favor of parties who” obtained it

fraudulently, and where the federal court would be required “to

review the state proceedings and determine that the . . .

judgment was issued in error.   And the injury of which [the

plaintiff] ‘complains’ in []his claim for relief, and which he

seeks to have remedied, is the state . . . judgment.   This is

evident from the relief [the plaintiff] requests”).

     Finally, Plaintiffs’ claims are appropriately dismissed

even at this early procedural stage because this is not a case

in which the Court can liberally construe the SAC’s allegations

to not be related to the state court proceeding—Plaintiffs

expressly relate their claims to the Surrogate’s Court judgment

and the evidence it allowed the jury to consider. See Borrani,

2019 WL 1429982, at *9.   Accordingly, the Court does not have

jurisdiction over such claims or A. Wang’s removal as the

Estate’s Preliminary Executor, and they must be dismissed.



                                24
                     c. Legal Expenses in Connection with the
                     King Action

     Because Plaintiffs do not adequately allege RICO claims

premised on the improper sale of restrained artwork or the

proceedings in probate court, the SAC’s remaining RICO claim

premised on legal fees that Plaintiffs have incurred in the King

Action must be dismissed for the same reasons set forth in the

MTD Order. See Wang, 2019 WL 1763230, at *7; see also Kim v.

Kimm, 884 F.3d 98, 104 (2d Cir. 2018).

          C.   Conspiracy

     The SAC reasserts Plaintiffs’ 18 U.S.C. § 1962(d) claim for

conspiracy to violate RICO, which once again is premised on the

same predicate acts and injuries as Plaintiffs’ substantive RICO

claims discussed above.     As before, because the SAC does not

adequately allege an actionable RICO claim based on permissible

predicate acts and injuries, the SAC’s conspiracy claim must be

dismissed for the same reasons set forth in the MTD Order. See

Wang, 2019 WL 1763230, at *8; see also FindTheBest.com, Inc. v.

Lumen View Tech. LLC, 20 F. Supp. 3d 451, 461 (S.D.N.Y. 2014).

          D.   State Law Claims

     Both the Second Circuit and the Supreme Court have held

that “when the federal claims are dismissed the ‘state claims

should be dismissed as well.’” Merrill Lynch, 154 F.3d at 61

(quoting United Mine Workers of Am. v. Gibbs, 383 U.S. 715, 726


                                  25
(1966)).     ~Although this is not a mandatory rule, the Supreme

Court has stated that 'in the usual case in which all federal-

law claims are eliminated before trial, the balance of factors

to be considered under the pendant jurisdiction doctrine-

judicial economy, convenience, fairness and comity-will point

toward declining jurisdiction over the remaining state-law

claims.'" Id.    (quoting Carnegie-Mellon Univ. v. Cohill, 484 U.S.

343, 350 n.7    (1988)).   This is such a case.   Accordingly, the

Court declines to exercise jurisdiction over Plaintiffs'

remaining state law claims, and they are dismissed without

prejudice.

     III.     Conclusion

     For the reasons stated above, Plaintiffs' motion for leave

to amend is DENIED.

     It is FURTHER ORDERED that, because Plaintiffs have had the

opportunity to draft the SAC and file the instant motion with

the benefit of full document discovery and nearly complete fact

discovery, Plaintiffs' RICO claims are dismissed with prejudice.

Plaintiffs' state law claims are dismissed without prejudice.

     The Clerk of Court is directed to terminate the motion

docketed at ECF No. 70 and close this case.

SO ORDERED.

Dated:     New York, New York           ~T~
           JanuaryJ.. 7, 2020           ~      John F. Keenan
                                        United States District Judge

                                   26
